Citation Nr: 1442109	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for coronary artery disease. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for coronary artery disease as due to herbicide exposure, to include Agent Orange. 

5.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure, to include Agent Orange. 

6.  Entitlement to service connection for peripheral neuropathy in the upper extremities as secondary to diabetes mellitus. 

7.  Entitlement to service connection for peripheral neuropathy in the lower extremities as secondary to diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.

10.  Entitlement to service connection for acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1969 to August 1973. 

These matters come on appeal to the Board of Veterans' Appeal (Board) from a December 2007 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO).  In that rating decision, the RO declined to reopen the previously denied claims for service connection for diabetes mellitus, coronary artery disease, and PTSD, and denied the claims for service connection for peripheral neuropathy in all four extremities and erectile dysfunction.  The Veteran timely perfected his appeal. 

In July 2014, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 1(2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder. Here, the medical evidence of record reflects that the Veteran's psychiatric disorder has been variously diagnosed, to include major depression, anxiety disorder, and PTSD.

A review of the paperless claims processing system, to include Virtual VA (VVA) and Veterans Benefit Management System (VBMS) shows that additional VA treatment records have been updated to the Veteran's paperless claims folder. Notably, given the favorable determination below, it is not prejudicial to the Veteran for the Board to consider these records at this time.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for coronary artery disease, because the evidence of record failed to demonstrate the claimed disorder was incurred in or related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's July 2003 rating decision relates to an unestablished fact (evidence of in-service injury related to exposure to herbicides, to include Agent Orange) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a July 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus, because the evidence of record failed to demonstrate the claimed disorder was incurred in or related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

4.  The additional evidence associated with the claims folder subsequent to the RO's July 2003 rating decision relates to an unestablished fact (evidence of in-service injury related to exposure to herbicides, to include Agent Orange) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  In a September 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD, because the evidence of record failed to demonstrate a current diagnosed disorder that was incurred in or related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

6.  The additional evidence associated with the claims folder subsequent to the RO's September 2003 rating decision relates to an unestablished fact (a current diagnosis of PTSD) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

7.  Resolving all doubt in the Veteran's favor, the Veteran was likely exposed to herbicides, to include Agent Orange, while he was stationed at Eglin Air Force Base in Florida from January 1970 to January 1971. 

8.  The competent evidence establishes a current diagnosis of coronary artery disease. 

9.  The competent evidence establishes a current diagnosis of diabetes mellitus.

10.  The competent evidence establishes that the Veteran's peripheral neuropathy in his upper extremities is secondary complications to his diabetes mellitus. 

11.  The competent evidence establishes that the Veteran's peripheral neuropathy in his lower extremities is secondary complications to his diabetes mellitus. 

12.  The competent evidence establishes that the Veteran's erectile dysfunction is a secondary complication to his diabetes mellitus  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied the Veteran's service connection claim for coronary artery disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for coronary artery disease.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The July 2003 rating decision which denied the Veteran's service connection claim for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

4.  Since the 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The September 2003 rating decision which denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

6.  Since the 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

8.  Diabetes mellitus type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

9.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

10.  The criteria for service connection for peripheral neuropathy in the upper extremities have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

11.  The criteria for service connection for peripheral neuropathy in the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the Veteran's petition to reopen his previously denied claims as well as his underlying claims for coronary artery, diabetes mellitus, peripheral neuropathy and erectile dysfunction are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for coronary artery disease, diabetes mellitus and PTSD.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for coronary artery disease, diabetes mellitus and PTSD have been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

The Veteran filed his initial claim for service connection for diabetes and cardiovascular disabilities in January 2003.  On his application for compensation he asserted that he had undergone regular glucose testing for diabetes while on active duty at Eglin Air Force Base (AFB) in Florida.  The RO originally denied the Veteran's claims for service connection for coronary artery disease and diabetes mellitus in a July 2003 rating decision as the record failed to demonstrate that the current diagnosed disorder were incurred in or related to his period of service.  

In a September 2003 rating decision, the RO originally denied the Veteran's claim for service connection for PTSD because the evidence failed to demonstrate a current diagnosed disorder that was related to his period of service.  The Veteran was notified of the RO's denials in letter dated shortly after those rating decisions.  The Veteran did not appeal, and the RO's decisions became final.  38 C.F.R. §§ 3.104, 20.1103.   

At the time of the July 2003 and September 2003 rating decisions, the evidence of record included the Veteran's service treatment records, which showed no evidence of coronary artery disease, diabetes mellitus or mental health problems.  The private treatment records showed that the Veteran had current diagnoses of coronary artery disease and diabetes mellitus, but there was no evidence of mental health problems or diagnosis of PTSD.  His service personnel records showed that he was stationed at Eglin Air Force Base (AFB), but the record did not show that he had active duty in the Republic of Vietnam.   

The additional evidence received since the July 2003 and September 2003 rating decisions includes VA treatment records that reflect various psychiatric diagnoses, to include PTSD.  The record also now contains the Veteran's assertion that he was exposed to herbicide agents while stationed at Eglin AFB.  In light of these new contentions, the RO obtained responses from the Defense Personal Records Information Retrieval System (DPRIS) that demonstrate Agent Orange was tested at Eglin AFB while the Veteran was stationed there.  In addition, evidence added to the record since the prior denial includes the Veteran's testimony from the July 2014 Travel Board hearing, in which he reported that his duties as a firefighter at Eglin AFB allowed him access to the entire base, including the areas where Agent Orange was being tested.  He also provided testimony about his three claimed in-service stressor events.  

The additional evidence added to the record since the RO's 2003 rating decisions relate to unestablished facts, and that are necessary to substantiate each of the claims.  Further, the additional records and testimony are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection for coronary artery disease, diabetes mellitus, and PTSD are reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's coronary artery disease, diabetes mellitus, and PTSD claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Certain diseases include diabetes mellitus type II and ischemic heart disease.  These diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e) (Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.)  Generally, 38 C.F.R. § 3.307(a)(6)(ii) provides that the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Additionally, despite the foregoing presumptive provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran claims entitlement to service connection for coronary artery disase and diabetes mellitus as due to exposure to herbicides, to include Agent Orange, during his active duty service.  He further contends that his current diagnosed peripheral neuropathy in his upper and lower extremities and erectile dysfunction are secondary to his diabetes mellitus caused his in-service exposure to herbicides.  In essence, the Veteran contends that his exposure to herbicides occurred when he was stationed at Eglin Air Force Base (AFB) from January 1970 to May 1971, when he worked as a firefighter, which required him to have access to the entire AFB and to be in close proximity to areas where Agent Orange was being tested.  He believes he was exposed to Agent Orange by being in very close proximity to test sites during spraying from aircrafts.  He further stipulates that such exposure was the primary cause of his coronary artery disease and his diabetes mellitus, type II.  See the July 2014 hearing transcript.

Here, the competent medical evidence of record shows that the Veteran has current diagnoses of coronary artery, diabetes mellitus, peripheral neuropathy and erectile dysfunction.  See VA and private treatment records.  Accordingly, element (1), current disability, has been established for each of the claims.  

Concerning element (2), in-service disease or injury, the Veteran asserts that he was exposed to Agent Orange while serving at Eglin AFB from January 1970 to May 1971.  As discussed above, coronary artery disease and type II diabetes mellitus are a disease that is presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The Board notes that the Veteran has limited his claim of exposure to herbicides to exposure at Eglin AFB, obviating the need for a discussion of exposure elsewhere, to include the Republic of Vietnam, and exposure to herbicides is not presumed in such instances.  Thus, at its core, the Veteran's service-connection claim turns on whether there is sufficient evidence to demonstrate that the Veteran had actual in-service exposure to herbicides.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

The service records document that the Veteran was stationed at Eglin AFB from January 1970 to May 1971, and he was assigned as a member of firefighter crew.  The Veteran stated that while performing his duties at Eglin AFB, he would come in close proximity to the test site areas where Agent Orange was being sprayed.  The Veteran explained that as a firefighter, he had access to the entire AFB base, and during aircraft operations to spray over test areas, his firefighter crew would be located in close proximity to the test areas in case of a fire emergency.  He further testified that although he did not recall any fire emergency at the test areas, he stated that firefighters were always located near the areas in case of emergency during aircraft testing operations for spraying.  The Veteran himself has confirmed that he never actually went into the area where Agent Orange was sprayed or handled Agent Orange, and he maintains that came within close proximity of the areas where Agent Orange was sprayed.  See the July 2014 hearing transcript, as well as February 2012 statement submitted by the Veteran. 

In January 2011, the RO received information via email from VA Compensation and Policy (C&P) Staff (in keeping with protocol of the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o).  This email confirmed that herbicide spraying technique testing at Eglin AFB occurred in a two square mile test area (Test Area C-52A) from 1962 to 1970 Testing was done at a remote forested site that was not located near base personnel.  The email also acknowledged that the Veteran was present during the testing period and if he did clean the test spray equipment that would indicate some exposure to the tested herbicides. 

The record also contains a February 2011 response from Defense Personal Records Information Retrieval System (DPRIS) that noted that testing for Agent Orange spraying techniques was conducted over a two mile square area at Eglin AFB from 1962 through 1970.  However, the report was unable to document or verify that the Veteran was exposed to Agent Orange or other defoliants or that he was actually in the vicinity of the test area.  Unfortunately, the available unit histories do not document or mention that specific unit members performed duties in the test site areas. 

In the present case, the Board finds that after resolving any doubt in the Veteran's favored, there is sufficient evidence to corroborate that the Veteran was likely exposed to Agent Orange while he was stationed at Eglin.  As noted above, the service records show that the Veteran was stationed at Eglin AFB from January 1970 to May 1971.  The Department of Defense has confirmed that test operations were conducted where Agent Orange was sprayed over a two square mile area at Eglin AFB during the year through 1970.  

Notably, members of a firefighter crew, generally do have access restricted areas, such as the test areas where Agent Orange would be sprayed, in case of emergencies.  Given that the Veteran's service personnel records confirmed that he served as a firefight at Eglin AFB, along with his credibly testimony of being in close proximity to test areas where the Agent Orange was being sprayed, there is sufficient evidence to strongly suggest that the Veteran was, in fact, exposed to such herbicides, including Agent Orange, during his period of service.   Thus, having resolved doubt in favor of the appellant, the Board concludes that there is sufficient verification that the Veteran was likely exposed to herbicide agents at Eglin AFB.  Accordingly, element (2), in-service injury, exposure to Agent Orange, has been established. 

With respect to element (3), nexus or relationship, if a veteran was exposed to a herbicide agent during active military, naval, or air service, service connection for coronary artery disease and diabetes mellitus type II shall be presumed if there is competent evidence that the coronary artery disease and diabetes mellitus type II became manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  As noted above, there is competent evidence that the coronary artery disease and diabetes mellitus type II manifested to a degree of 10 percent or more after service.  VA and private treatment records show diagnoses of coronary artery disease and diabetes mellitus and treatment for such thereafter. 

In addition, the VA treatment records also show that the Veteran has current diagnoses of peripheral neuropathy and erectile dysfunction as secondary complications to his diabetes mellitus.  See January 2007 VA Agent Orange Examination and February 2007 VA Diabetic consultation note.  The competent evidence of record establishes that the Veteran's current peripheral neuropathy and erectile dysfunction is proximately due to his diabetes mellitus.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

In conclusion, the Board finds that there is sufficient evidence which verifies that the Veteran was likely exposed to Agent Orange while stationed at Eglin AFB and there is competent evidence of coronary artery disease and diabetes mellitus type II manifested to a compensable degree after service.  Further, the competent evidence shows that the Veteran has developed peripheral neuropathy and erectile dysfunction as complications of his diabetes mellitus.  Therefore, the Board finds that the evidence is in favor of the claims.  Consequently, the benefits sought on appeal are granted.


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for coronary artery disease, is reopened. 

New and material evidence having been received, the previously denied claim for entitlement to service connection for diabetes mellitus, is reopened. 

New and material evidence having been received, the previously denied claim for entitlement to service connection for PTSD, is reopened. 

Entitlement to service connection for coronary artery disease is granted. 

Entitlement to service connection for diabetes mellitus is granted. 

Entitlement to service connection for peripheral neuropathy in the upper extremities as secondary to diabetes mellitus is granted. 

Entitlement to service connection for peripheral neuropathy in the lower extremities as secondary to diabetes mellitus is granted. 

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is granted. 


REMAND

As indicated above, in addition to a diagnosis of PTSD, the record evidence does indicate diagnoses of major depression and generalized anxiety disorder, which the RO did not consider as a subject of the broader issue of service connection for an acquired psychiatric.  See Clemons v. Shinseki, supra.  In light of the principles of fair process and to avoid any prejudice to the Veteran, it is necessary to return this matter to the RO in order to ensure that the Veteran's right to due process is preserved.

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran asserts that his psychiatric disability is related to events that occurred during his period of service.  He has reported three in-service stressor events, including a hazing incident of as a recruit, a close proximity to a plane fire and rocket explosion as a firefighter, and the suicide of a fellow serviceman.  He has also testified that he has experienced continuity of symptoms of depressed mood and anxiety since his period of service. 

First, a remand is necessary to attempt to verify the Veteran's alleged in-service stressor event involving the plane fire and rocket explosion.  In an October 2007 memorandum, the RO provided a formal finding that the record lacked sufficient information to verify the Veteran's alleged in-service stressor with Joint Service Records Research Center (JSSRC) and the National Archives and Records Administration (NARA).  The RO continued to deny the Veteran's claim, because it could not verify the stressor event that Veteran claims took place during service.  The Board notes that the service records are unlikely to corroborate alleged hazing incident, and the Veteran has been unable to provide sufficient information regarding the other serviceman's suicide.  However, the Board finds that alleged incident involving the plane fire and rocket explosion is the type of incident that could likely be verified based on the date and location of the alleged stressor event, involving plane fire and rocket explosion. 

The Board finds that the additional evidence from the 2014 Board hearing, together with the information already contained in the Veteran's claims file, may provide the RO with sufficient information to submit a request to the Joint Service Records Research Center (JSSRC) to investigate and attempt to verify the Veteran's stressor event.  Since the additional evidence may assist in substantiating the Veteran's claim, a remand is warranted to allow for additional development of the Veteran's claim.   

On remand, the RO/AMC should undertake efforts to obtain additional information that may corroborate the Veteran's claimed stressor involving the 1971 plane fire and rocket explosion.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Specifically, the RO/AMC should submit a request to JSRRC.  The RO should attempt to obtain the Veteran's unit and organizational histories and the Operational Reports and Lessons Learned (ORLLs) from 1971.  In addition, the RO/AMC should contact any other appropriate repository for military records that might assist in corroborating the Veteran's alleged in-service stressor event. 

The Veteran claims that as a member of a firefighter unit, 3202 CE Squad, stationed at Eglin AFB from January 1970 to May 1971, he was the lead rescue officer during a 1971 incident in which a F-4 aircraft had an electrical short and caused two rockets to fire.  He reports that he was nearly struck by one of the rockets that in fact left burn marks on his safety uniform, and the rocket proceed to go straight through one man and then lodged into another man there on site.  The Veteran reported that the rocket exploded and 3 or 4 people were killed.  An attempt should be made to verify the occurrence of the Veteran's alleged in-service stressor events.  It does not appear that all the information noted above was used in attempting to verify the reported stressor events. 

Prior to sending out any request for verification or supporting evidence, the RO/AMC should send the Veteran another PTSD questionnaire, and ask him to fill out the form and return it to VA.  The RO/AMC should specifically request that the Veteran provide further detailed information pertaining to the alleged stressor event, such as the date (or two-month span) and any other pertinent information about those injured from the rocket explosion.  After any relevant information is obtained from the Veteran, the RO/AMC should submit an inquiry to JSRRC to attempt to verify any reported in-service stressor event.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran another PTSD questionnaire, and ask him to fill out the form and return it to VA.  The RO/AMC should ask the Veteran to provide additional detailed information regarding his alleged stressor incident involving the plane electrical shortage and rocket fire.  The RO should specifically request that the Veteran provide information pertaining to the date of the incident (or at least an approximate two month time) and any other pertinent information about the individuals killed from the rocket fire.

3.  The RO/AMC should then take appropriate action either to verify the alleged stressor through JSRRC, or to provide a formal finding that further attempts at verification are not possible based on the information provided by the Veteran.  In particular, the RO should ask JSRRC to attempt to verify the Veteran's alleged stressor event involving a plane electrical shortage and rocket fire killing 3 or 4 people at Eglin Air Force base in 1971.  

Additionally, the RO/AMC should attempt to obtain the Veteran's unit(s) and organizational histories and Operational Reports-Learned Lessons (ORLLs) from January 1970 to May 1971.  The RO/AMC should also contact any other appropriate repository for military records that might assist in corroborating the Veteran's alleged in-service stressor events.

4.  After associating with the claims file all available records and/or responses received from each contacted entity, please prepare a report detailing the occurrence of any specific in-service stressors deemed established by the record.  This report is then to be added to the Veteran's claims file.  If no stressors have been verified, then the RO/AMC should so state in its report.  The RO/AMC should also provide the Veteran with the appropriate notice of this finding. 

5.  The Veteran should then be afforded a VA psychiatric examination, conducted by an examiner who has reviewed the claims file.  The examiner should conduct all necessary testing and render a multi-axial diagnosis.

If, and only if, there is a corroborated in-service stressor, based upon the report described above, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is based upon that stressor.

For each Axis I diagnosis other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

6.  The RO should then re-adjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


